Name: Commission Regulation (EC) No 3102/94 of 19 December 1994 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands
 Type: Regulation
 Subject Matter: trade;  plant product;  trade policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31994R3102Commission Regulation (EC) No 3102/94 of 19 December 1994 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands Official Journal L 328 , 20/12/1994 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 64 P. 0068 Swedish special edition: Chapter 3 Volume 64 P. 0068 COMMISSION REGULATION (EC) No 3102/94 of 19 December 1994 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof,Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4); whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements; whereas those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1695/92 (5), as last amended by Regulation (EEC) No 2596/93 (6), and apply in the various market sectors from 1 December 1994;Whereas, therefore, the provisions of Commission Regulation (EEC) No 2224/92 (7), as last amended by Regulation (EC) No 1742/94 (8), which are not in accordance with the detailed rules laid down in Regulation (EC) No 2790/94 should be repealed from the same date;Whereas the provisions of this Regulation must take effect on the date of entry into force of Regulation (EC) No 2790/94;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 Articles 3, 4 and 5 of Regulation (EEC) No 2224/92 are hereby deleted.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 December 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 180, 23. 7. 1993, p. 26.(3) OJ No L 296, 17. 11. 1994, p. 23.(4) OJ No L 304, 29. 11. 1994, p. 18.(5) OJ No L 179, 1. 7. 1992, p. 1.(6) OJ No L 238, 23. 9. 1993, p. 24.(7) OJ No L 218, 1. 8. 1992, p. 89.(8) OJ No L 182, 16. 7. 1994, p. 19.